Citation Nr: 9927340	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-10 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a circulatory 
disorder.

2.  Entitlement to service connection for a neurological 
disorder.

3.  Entitlement to service connection for alcoholism, claimed 
as secondary to service-connected post traumatic stress 
disorder (PTSD).

4.  Entitlement to higher ratings than those assigned for 
residuals of fracture, right distal tibia, posterior aspect.

5.  Entitlement to an evaluation in excess of 30 percent for 
PTSD, for the period from February 10, 1997, to September 1, 
1997, and to an evaluation in excess of 50 percent 
thereafter.

6.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia patella, right knee.

7.  Entitlement to a compensable evaluation for a shell 
fragment wound scar, posterior chest.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a circulatory disorder is not supported by cognizable 
evidence showing that such a claim is plausible or capable of 
substantiation.

2.  The veteran's claim of entitlement to service connection 
for a neurological disorder is not supported by cognizable 
evidence showing that such a claim is plausible or capable of 
substantiation.

3.  The veteran's claim of entitlement to service connection 
for alcoholism is not supported by cognizable evidence 
showing that such a claim is plausible or capable of 
substantiation.

4.  From August 16, 1973 to March 2, 1997, residual of 
fracture, right distal tibia, posterior aspect, was 
manifested by a normal right ankle with no objective findings 
and no subjective complaints.

5.  From March 3, 1997, residual of fracture, right distal 
tibia, posterior aspect, is manifested initially by 
subjective complaints of pain, with no objective findings, 
followed by limitation of dorsiflexion, no limitation of 
plantar flexion, normal X-ray findings and no complaints of 
pain.

6.  From February 10, 1997 to September 1, 1997, PTSD was no 
more than moderate in degree, and was manifested by no more 
than occupational and social impairment with occasional 
decrease in work efficiency, and intermittent periods of 
inability to perform occupational tasks, "a lot" of which 
could be attributed to chemical dependency.  In addition, the 
veteran had nightmares and problems sleeping, but his mood 
was appropriate, there was no anxiety, suspiciousness, or 
panic attacks, his memory was "probably within acceptable 
range, and his Global Assessment of Functioning score was 
70/80. 

7.  From September 2, 1997, PTSD is manifested by no more 
than occupational and social impairment with reduced 
reliability and productivity, mood shifts, moderate anxiety, 
serious interference with employment and interpersonal 
relationships, but no evidence of a flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks, difficulty in understanding complex commands, or 
impaired abstract thinking.  PTSD is further manifested by 
"satisfactory" abstract conceptualizations, the ability to 
follow a goal without marked tangentiality, intact judgment 
and short- and long-term memory, and a Global Assessment of 
Functioning score of 60.

8.  Chondromalacia patella, right knee, is manifested by no 
more than moderate impairment, with no evidence of 
subluxation or lateral instability of the knee.  

9.  Shell fragment wound scar, posterior chest, is manifested 
by no limitation of function of the posterior chest.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a circulatory disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a neurological disorder is not well grounded.  
38 U.S.C.A. § 5107(a).

3.  The veteran's claim of entitlement to service connection 
for alcoholism is not well grounded.  38 U.S.C.A. § 5107(a).

4.  From August 16, 1973, to March 2, 1997, the schedular 
criteria for a compensable evaluation for residual of 
fracture, right distal tibia, posterior aspect, had not been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §4.71a, 
Diagnostic Code 5262 (1998); Fenderson v. West, 12 Vet. App. 
119 (1999).

5.  From March 3, 1997, the schedular criteria for an 
evaluation in excess of 10 percent for residual of fracture, 
right distal tibia, posterior aspect, have not been met.  Id.

6.  From February 10, 1997 to September 1, 1997, the 
schedular criteria for an evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155, 5107; 
38 C.F.R. §4.130, Diagnostic Code 9411 (1998).

7.  From September 2, 1997, the schedular criteria for an 
evaluation in excess of 50 percent for PTSD have not been 
met. Id.

8.  The schedular criteria for an evaluation in excess of 10 
percent for chondromalacia patella, right knee, have not been 
met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §4.71a, Diagnostic 
Code 5299-5257 (1998).

9.  The schedular criteria for a compensable evaluation for 
shell fragment wound scar, posterior chest, have not been 
met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §4.118, Diagnostic 
Code 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. § 1110.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Regulations further provide that 
service connection shall be granted for any disability which 
is proximately due to, the result of, or for the degree of 
aggravation caused by a service connected disease or injury.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Before reaching the merits of the veteran's claims, the 
threshold question which must be answered is whether the 
veteran has presented well grounded claims for service 
connection.  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
In this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a) (West 1991); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If the evidence presented by the veteran fails to 
meet this threshold level of sufficiency, no further legal 
analysis need be made as to the merits of the claim.  Boeck 
v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the inservice injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  

A.  Circulatory and Neurological Disorders

Service medical records noted no complaints of or treatment 
for circulatory or neurological disorders, and the veteran's 
separation examination report noted no abnormality of the 
heart, vascular or neurologic system.  In September 1997, the 
RO requested that the veteran provide additional information 
regarding his claims, to include current medical evidence of 
a disorder, evidence of incurrence or aggravation of a 
disease in service, and evidence of a nexus, or link, between 
the current disorder and service.  The veteran did not 
respond to this request.  A November 1997 VA general medical 
examination report did not include diagnoses of either a 
circulatory or a neurological disorder.  

The veteran's claims of entitlement to service connection for 
a circulatory and a neurological disorder do not meet all 
three of the requirements for a well grounded claim and hence 
his claims must be denied.  The only evidence presented by 
the veteran to indicate that he does currently have such 
disorders consist of his own statements.  However, as a 
layperson, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a medical diagnosis of a 
current disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Because of the lack of competent evidence of current 
circulatory and neurological disorders, the claims for 
service connection for these disorders are not well grounded 
and are thus denied.

B.  Alcoholism

The veteran contends that service connection is warranted for 
alcoholism secondary to service-connected PTSD.  While 
service connection may be established for disability due to 
alcohol abuse, compensation is not payable for such 
disability.  See Barela v. West, 11 Vet. App. 280, 283 
(1998); 38 U.S.C.A. § 1110 (West 1991).  VA treatment records 
indicate that the veteran is currently receiving treatment 
for alcoholism, and VA psychiatric examinations in April 1997 
and November 1997 included diagnoses of chronic alcohol 
dependence.  Despite such evidence of a current disorder, 
however, the record contains no medical opinion that 
alcoholism is due to, the result of, or is aggravated by, 
PTSD.  Indeed, the April 1997 VA examination report indicates 
that it is the alcohol that exacerbates his PTSD symptoms, 
not the other way around.  In view of the lack of a medical 
opinion that PTSD caused or aggravates his alcoholism, the 
claim for service connection is not well grounded and is thus 
denied.  

II.  Determination of an Initial Rating for Residual of 
Fracture, 
Right Distal Tibia, Posterior Aspect

Service connection for residuals of a right foot fracture was 
granted by the RO in June 1995, and a noncompensable 
evaluation was assigned, effective April 1995.  

In August 1997, the RO found Clear and Unmistakable Error 
(CUE) in a December 1973 decision that denied service 
connection for residuals of a right foot fracture.  The 
earlier denial was based on service medical records that 
noted treatment for a fractured right ankle, and on a VA 
examination report in October 1973 that noted an essentially 
normal right ankle.  The RO, in August 1997, determined that 
despite the lack of residual symptoms, a bone fracture is a 
chronic condition, and that since it occurred in service, 
service connection was warranted in 1973 when the original 
claim was filed.  The RO further determined that the service 
medical records showed X-ray evidence of a fracture to the 
right distal tibia, and not the right foot or ankle.  
Accordingly, the RO recharacterized the disability as 
residual of fracture, right distal tibia, posterior aspect, 
and assigned an effective date for service connection of 
August 1973.  The RO further assigned a noncompensable 
evaluation from the date of service connection, and a 10 
percent evaluation, effective March 4, 1997.

In view of the RO's finding of CUE, the extension of the date 
of service connection back to August 1973, and the veteran's 
appeal of the evaluations assigned, the Board finds that the 
veteran is essentially appealing the original assignment of a 
disability evaluation following an award of service 
connection.  As such, the claim for the increased evaluation 
is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).  Moreover, an appeal from the 
initial assignment of a disability rating requires 
consideration of the entire time period involved and 
contemplates staged ratings, where warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Accordingly, the Board shall 
consider the entire time period from the effective date of 
service connection, in August 1973, to the present.  After 
reviewing the record, the Board finds that no further action 
is necessary to meet the duty to assist the veteran with the 
development of evidence in connection with his claims.  38 
U.S.C.A. § 5107(a). 

The October 1973 VA examination report noted that the veteran 
denied that his right ankle was bothering him.  The ankle did 
not reveal any scars or gross deformities.  He had full 
dorsiflexion, plantar flexion, inversion, eversion without 
any muscular weakness or neurovascular change.  X-rays of the 
ankle revealed no abnormalities.  The diagnosis was normal 
examination of right ankle.

An April 1997 VA examination report noted that the veteran 
complained of right foot pain.  The examiner reported that 
there was no evidence of swelling, no deformity, and that the 
veteran was able to walk without an assistive device.  Range 
of motion of the foot was described as full, and X-rays 
revealed no abnormality of the foot.

A September 1998 VA orthopedic examination report noted no 
complaints of pain in the right ankle, foot or lower leg.  
The examiner noted that "the right ankle dorsiflexion is 2 
degrees beyond the neutral of 90 degrees.  Plantar flexion is 
to 50 degrees."  The examiner noted that the veteran "did 
not complain of pain with these maneuvers," although it was 
not clear whether this statement was intended to include a 
reference to motion of the right ankle or referred only to 
other joints that were also being examined during the 
examination.  An X-ray of the right ankle revealed a normal 
ankle.  

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1998).  Where the schedule does not provide a noncompensable 
evaluation, such an evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (1998).

Under 38 C.F.R. § 4.71a, DC 5262, a 20 percent evaluation is 
warranted for impairment of the tibia and fibula, with 
moderate knee or ankle disability.  A 10 percent evaluation 
is warranted for slight knee or ankle disability.  Following 
a careful review of all the evidence, the Board finds that, 
for the period from August 16, 1973 until the April 28, 1997 
VA examination, the preponderance of the evidence indicates 
that the requirements for a compensable evaluation had not 
been met.  During this period, the veteran made no complaints 
regarding the ankle, and the only medical evidence from this 
period, the October 1973 VA examination report, indicated no 
symptoms or impairment.  Accordingly, a noncompensable 
evaluation is warranted for this period.  

In view of April 1997 VA examination report that indicated an 
essentially normal ankle, with no symptoms other than 
complaints of pain, and the September 1998 examination 
results showing no pain in the ankle, either at rest or in 
motion, full plantar flexion, and some limitation of 
dorsiflexion, the Board finds that, from March 3, 1997, the 
preponderance of the evidence indicates that residuals of a 
fractured right tibia are manifested by no more than slight 
impairment.  Therefore an evaluation in excess of 10 percent 
is not warranted under DC 5262.  

Also for consideration are DC 5271 and DC 5284.  Under DC 
5271, a 20 percent evaluation is warranted for marked limited 
motion of the ankle, and a 10 percent evaluation is warranted 
for moderate limited motion.  As there is no medical evidence 
of any limited motion prior to March 3, 1997 a compensable 
evaluation is not warranted under DC 5271, prior to that 
date.  In view of the fact that the September 1998 VA 
examination report noted full plantar flexion, the 
preponderance of the evidence indicates that, from March 3, 
1997, limitation of motion of the ankle is no more than 
moderate.  

Under DC 5284, a 20 percent evaluation is warranted for a 
moderately severe foot injury, and a 10 percent evaluation is 
warranted for a moderate foot injury.  As there were no 
symptoms noted prior to March 3, 1997, a compensable 
evaluation is not warranted under DC 5284, prior to that 
date.  In view of the fact that no abnormalities are revealed 
by X-ray, and there is full range of plantar flexion, with 
limited dorsiflexion, the preponderance of the evidence 
indicates that, from March 3, 1997, the veteran's disability 
is manifested by no more than a moderate foot injury.  

In reaching this decision, the Board considered the 
provisions of 38 C.F.R. §§ 4.40, and 4.45 (1998), and 
DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  However, 
as there has been no objective evidence of pain on motion or 
use, an increased evaluation is not warranted.

III.  Claims for Increased Evaluations

As a preliminary matter, the Board finds that the veteran's 
claims of entitlement to increased evaluations are well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran is seeking an increased rating (as opposed to 
entitlement to service connection), an assertion of an 
increase in severity is sufficient to render the increased 
rating claim well-grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992). 

As noted above, disability evaluations are based on the 
comparison of clinical findings with the relevant schedular 
criteria.  38 U.S.C.A. § 1155.  While a disability must be 
evaluated in relation to its history, 38 C.F.R. § 4.1, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Where the schedule does not 
provide a noncompensable evaluation, such an evaluation shall 
be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.  

A.  PTSD

Service connection for PTSD was granted by the RO in June 
1995, and a 10 percent evaluation was assigned, effective 
April 1995.  This decision was based on service records that 
showed that the veteran was involved in combat, and on a VA 
psychiatric examination report that noted a diagnosis of 
PTSD, moderate severity.  

In May 1997, the veteran sought VA psychiatric treatment but 
this was apparently denied due to the veteran's continuing 
problems with alcohol.  An April 1997 VA psychiatric 
examination report indicated that the veteran was following 
an alcohol treatment program but that he continued to drink.  
He complained of nightmares of Vietnam, problems sleeping, 
hypervigilence and hyper-startle response, and recurrent and 
distressing recollections of events.  He stated that, at 
times, he felt that he was still in Vietnam, especially when 
watching movies or talking about his experiences with fellow 
veterans.  He was described as seeming "quite upset" but 
was "not in acute distress."  His affect was quite blunt 
and angry, his mood was appropriate, he was oriented in three 
spheres, his memory and recall were described as "probably 
within acceptable range," and his attention and 
concentration were "adequate."  

The examiner stated that the veteran's insight and judgment 
were fair, he had no abnormal thought processes and his 
stream of thought was organized.  He had no manic pattern of 
behavior and was cooperative throughout the interview.  The 
veteran was given Axis I diagnoses of PTSD, moderate, 
prolonged; adjustment disorder with mixed emotional feature, 
and; alcohol dependence, continuous, chronic.  His Global 
Assessment of Functioning (GAF) was determined to be 70/80.  
The examiner stated that the veteran's 

"social, family and industrial 
functioning were all compromised, and 
that his level of productivity and 
employability are quite compromised.  
While the circumstances surrounding his 
lifestyle after his military service 
showed a progressive deterioration in all 
of his levels of functioning, it appears 
that this cannot all be directly related 
to his post-traumatic stress disorder.  
Influence of alcohol and his antisocial 
personality are high on the list of 
factors which have invariably affected 
[the veteran's] productivity and 
continuing stability."  

The examiner further stated that "in my opinion, a lot of 
[the veteran's] deterioration and decompensation in his 
current functioning is attributed to his continued chemical 
dependency."

Based primarily on the results of this examination, the RO, 
in an August 1997 decision, increased the evaluation for PTSD 
to 30 percent, effective February 10, 1997, the date of 
receipt of the veteran's claim for an increased evaluation. 

A November 1997 VA psychiatric examination report noted the 
veteran had chronic PTSD that had "seriously interfered with 
both his employment and interpersonal relationships."  The 
veteran complained of weekly nightmares, flashbacks every two 
to three weeks, marked difficulty with sleep, and problems 
with irritability, anger control, hypervigilence and hyper-
startle response.  He tried to avoid thoughts and feelings 
associated with Vietnam.  The veteran was noted to be 
currently employed, and was able to find employment "most of 
the time."  The examiner further noted, however, that the 
veteran's "problems with irritability, drinking and tension 
do interfere with his ability to be employed . . . [and his] 
capacity for interpersonal relationships."  

The veteran was described as friendly and cooperative during 
the interview, although the examiner also described him as 
having "an edge of hostility," and noted that the veteran 
stated that many people found him to be intimidating.  The 
examiner reported that the veteran had moderate depression, 
"some" evidence of mood shifts, and moderate anxiety.  The 
veteran was able to follow a goal without any marked 
tangentiality and there was no evidence of any underlying 
thinking disorder.  His memory, for both recent and remote 
events, was noted to be intact, abstract conceptualizations 
were "satisfactory," insight was considerably impaired, and 
judgment was intact with "some tendency for denial."  The 
veteran denied any hallucinations, delusions or suicidal 
ideation, and did not provide a history of any marked 
obsessive-compulsiveness.

The examiner concluded that the veteran had, in addition to 
PTSD, anxiety, mood shifts, marked irritability, poor impulse 
control, and that "alcohol has been an ongoing 
habituation."  In addition, the examiner determined that the 
veteran had bipolar disorder, "probably secondary to PTSD."  
The Axis I diagnoses were PTSD, chronic, moderate to severe, 
"probable" bipolar disorder, moderate to severe, and 
chronic alcohol dependence.  His GAF was noted to be 60.  

Based primarily on the results of this examination, the RO, 
in May 1998, increased the evaluation for PTSD from 30 
percent to 50 percent, effective September 2, 1997, the date 
of receipt of the veteran's notice of disagreement to the 
August 1997 rating decision.  

Under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, a 30 
percent evaluation is warranted for PTSD resulting in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted where the disorder manifests 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  

Following a careful review of all the evidence, the Board 
finds that, for the period from February 10, 1997, to 
September 1, 1997, the preponderance of the evidence 
indicates that PTSD results in no more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  The Board notes that, while the May 1997 examination 
report found that "social, family and industrial functioning 
were all compromised, and that [the veteran's] level of 
productivity and employability are quite compromised," the 
examiner further found that, "a lot" of the veteran's 
decrease "in his current functioning is attributed to his 
continued [non-service connected] chemical dependency."  At 
this point the Board emphasizes that even if service 
connection were granted for the veteran's alcohol or chemical 
abuse, current law prohibits payment of compensation for such 
disorder.  The veteran did not exhibit a depressed mood, 
indeed his mood was described as appropriate.  While the 
veteran complained of nightmares and problems sleeping, there 
was no evidence of anxiety, suspiciousness, or panic attacks, 
and his memory was described as "probably within acceptable 
range."

The Board notes further that the examiner described PTSD as 
only moderate in degree, and assigned a GAF of between 70/80.  
GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  
A GAF of 61-70 denotes "some mild symptoms . . . OR some 
difficulty in social, occupational, or school functioning . . 
. but generally functioning pretty well, has some meaningful 
interpersonal relationships."  A GAF of 71-80 denotes a 
condition where "if symptoms are present, they are transient 
and expectable reactions to psychosocial stressors . . . no 
more than slight impairment in social, occupational, or 
school functioning."

In view of the diagnosis of only moderate PTSD, the GAF score 
of 70/80, the fact that the examiner attributed "a lot" of 
the veteran's impairment to non-service connected factors, 
and finally, the fact that only some of the criteria for a 30 
percent evaluation were met, the Board finds that, for the 
period from February 10, 1997 to September 1, 1997, the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent for PTSD.

In addition, the Board finds that, for the period from 
September 2, 1997, the 
preponderance of the evidence indicates that the veteran's 
psychiatric disability is manifested by no more than 
occupational and social impairment with reduced reliability 
and productivity.  While the most recent VA examination 
report indicates that the veteran suffers from mood shifts, 
and that PTSD "seriously" interferes with employment and 
interpersonal relationships, the examiner also noted that the 
veteran is currently employed, and that he was able to find 
employment "most of the time."  There is no evidence of a 
flattened affect, or of circumstantial, circumlocutory, or 
stereotyped speech.  While the veteran has moderate anxiety, 
there is no evidence of panic attacks.  Nor is there evidence 
that the veteran has difficulty in understanding complex 
commands or that abstract thinking is impaired.  On the 
contrary, his abstract conceptualizations were described as 
satisfactory, and he was able to follow a goal without marked 
tangentiality.  In addition, short- and long-term memory, as 
well as judgment, were all noted to be intact.  

The examiner assigned a GAF score of 60.  A 51-60 score 
indicates "moderate symptoms . . . OR moderate difficulty in 
social, occupational or school functioning."  DSM-IV.  In 
addition to PTSD and alcohol abuse, this score reflects 
impairment due to bipolar disorder, which the examiner opined 
was "probably related to PTSD."  The Board notes that the 
examiner described both PTSD and bipolar disorder as moderate 
to severe.  However, in view of the GAF score of 60, and the 
fact that the veteran does not manifest all, or even a 
majority, of the symptoms required for a 50 percent 
evaluation, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 50 percent for 
the veteran's psychiatric disability.  

The veteran's claim for an increased evaluation for PTSD is 
therefore denied.  

B.  Chondromalacia Patella, Right Knee

Service connection for chondromalacia, right patella, with 
scars lateral aspect, due to shrapnel wounds, was granted in 
December 1973.  A 10 percent evaluation was assigned, 
effective August 1973.  This decision was based in part on 
service medical records that noted that the veteran reported 
a history of a shrapnel wound injury to the right knee in his 
separation examination report, and service personnel records 
that showed that the veteran had received two Purple Hearts.  
In addition, a VA examination report noted that the veteran 
had several small shrapnel wound scars about the patella, 
pain to palpation of the patella, full range of motion of the 
knee, no instability, and no X-ray evidence of internal 
derangement.  The 10 percent evaluation has remained in 
effect.  

An April 1997 VA examination report noted that the veteran 
complained of pain in the right knee.  He was observed to 
walk without an assistive device, but he had "some 
difficulty" rising from a squatting position.  A three cm. 
long scar was noted below the right knee, medial aspect.  
There was no evidence of swelling, no deformity, no evidence 
of subluxation or lateral instability, and range of motion 
was described as full.  There were no recent X-rays of the 
knee, but the examiner commented that an X-ray taken in 1995 
was normal.  The diagnosis was scar, residuals of shrapnel 
wounds, below the right knee.  

A September 1998 VA examination report noted that the veteran 
complained that his right knee ached, but he denied any 
giving out of the knee.  Inspection of the knee revealed no 
erythema or increased warmth, but mild pain was noted on 
compression.  Extension of the knee was described as full, 
and flexion was to 138 degrees.  There was no crepitus and 
the veteran did not complain of pain on motion.  There was X-
ray evidence of moderately advanced degenerative changes in 
the right knee.  The examiner diagnosed degenerative 
osteoarthritis of the knees.  

Under 38 C.F.R. § 4.71a, DC 5257, a 20 percent evaluation is 
warranted for impairment of the knee, with moderate 
subluxation or lateral instability.  A 10 percent evaluation 
is warranted for slight subluxation or lateral instability.  
In view of the fact that there is no evidence of subluxation 
or lateral instability, the preponderance of the evidence 
indicates no more than moderate impairment of the right knee.  
Accordingly an evaluation in excess of 10 percent is not 
warranted for chondromalacia patella, right knee, under DC 
5257.  

DCs 5260 and 5261 relate to limitation of flexion and 
limitation of extension of the knees, respectively.  However, 
as the VA examination reports indicated that the veteran had 
full range of motion of the right knee, neither of these two 
DCs is for application.  Under DC 5003, where there is 
arthritis in a joint, a 10 percent rating is for application 
when the limitation of motion of that joint would otherwise 
be noncompensable under the specific DC for that joint.  The 
plain meaning of the regulation requires that, for the 10 
percent rating to apply, there must be: 1) arthritis; and 2) 
at least some limitation of motion.  However, while arthritis 
is present, as noted above, the veteran has no limitation of 
motion of the right knee.  He is therefore not entitled to 
the additional 10 percent under DC 5003.  

The Board notes that the VA examiner has indicated the 
presence of mild pain on compression of the knee, but no pain 
on motion.  The Board notes that, in any event, since the 
veteran's right knee disability is evaluated under DC 5257, 
which is not predicated on loss of range of motion, 38 C.F.R. 
§§ 4.40 and 4.45, with respect to pain, do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

For the reasons provided above, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for chondromalacia patella, right knee.  
Accordingly, the veteran's claims for an increased evaluation 
is denied.  

C.  Shell Fragment Wound Scar, Posterior Chest

Service connection for shrapnel wound scar, right posterior 
chest, was granted by the RO in December 1973, and a 
noncompensable evaluation was assigned, effective August 
1973.  This decision was based on a VA examination report 
that noted a small scar in the posterior wall of the right 
chest.  The noncompensable evaluation has remained in effect.

An April 1997 VA examination report contained a photograph of 
the veteran's back, showing a small scar on the right side.  
The actual examination of the veteran's scars was not 
performed until September 1998.  The report indicated that 
the veteran had two scars on his back, a one inch transverse 
scar superior to the left scapula and a one inch transverse 
scar located just above the right iliac crest in the lower 
back.  The examiner reported that the scars were smooth and 
that there was no tenderness, adherence, ulceration, 
elevation or depression of the scars, no keloid formation, 
and no underlying tissue loss.  In addition, the scars were 
noted to be pale in color, there was no burn scar, and no 
limitation of function because of the scars.  

Under 38 C.F.R. §4.118, DC 7805, scars are to be rated based 
on limitation of the part affected.  In view of the VA 
examiner's opinion that there was no limitation of function 
due to the veteran's scars, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for shell fragment wound scar, posterior chest.  
Also for consideration are DC 7803 and DC 7804.  Under DC 
7803, a 10 percent evaluation is warranted for superficial 
scars that are poorly nourished, with repeated ulceration.  
Under DC 7804, a 10 percent evaluation is warranted for 
superficial scars that are tender and painful on objective 
demonstration.  In view of the fact that there is no 
indication that veteran's scars are poorly nourished, there 
is no ulceration, and the scars were not observed to be 
tender and painful, compensable evaluations are not warranted 
under either DCs 7803 or 7804.





















ORDER

Entitlement to service connection for a circulatory disorder 
is denied.

Entitlement to service connection for a neurological disorder 
is denied.

Entitlement to service connection for alcoholism is denied.

Entitlement to a compensable evaluation for residual of 
fracture, right distal tibia, posterior aspect, for the 
period from August 16, 1973 to March 2, 1997, is denied.  

Entitlement to an evaluation in excess of 10 percent for 
residual of fracture, right distal tibia, posterior aspect, 
from March 3, 1997, is denied.

Entitlement to an increased evaluation for PTSD is denied.

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia patella, right knee, is denied.

Entitlement to a compensable evaluation for a shell fragment 
wound scar, posterior chest, is denied.




		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

